DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed June 9, 2022, with respect to the claim rejections under 35 U.S.C. §103 in regards to Davis (US 3613843 A), have been considered  and are persuasive. The rejections under 35 U.S.C. §103 in regards to Davis (US 3613843 A) have been withdrawn.
Applicant’s arguments, see page 8, filed June 9, 2022, with respect to the claim rejections under 35 U.S.C. §103 in regards to Zibkoff Knoll (US 20160198827 A1), have been considered  and are not persuasive.
	Applicant argues that the frame components of Zibkoff Knoll is considered an exoskeleton. The examiner disagrees, wherein in a closed configuration (as seen in Fig. 1) the handbag (100) as taught by Zibkoff Knoll remains covered by the entirety of the exterior of the bag, therein resulting frame members (20, 30) functioning as an endo skeleton until the bag is converted into a media stand (also supported in Fig. 5).

Response to Amendment
This office action is in response to the amendments and / or remarks filed on June 9, 2022. Claims 1-20 are pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7, 12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins, Jr. (US 8847760 B1), in view of Sher (US 6131713 A), and further in view of Zibkoff Knoll (US 20160198827 A1).

	Regarding Claim 1, Watkins, Jr. teaches a bag (1) for containing valuables, comprising: 
5An interior space. (Col. 3; Lines 10-14)
AA lock assembly (90-93) arranged to prevent access (locking flap (4) at latch (90)) to the interior space when the lock assembly (90-93) is in a locked state, the lock assembly (90-93) including an actuator ((93), wherein the movement of the spring-biased spring by the microcontroller (60) requires an actuator), the actuator (93) arranged within the lock 10assembly to selectively allow (through use of fingerprint scanner (91)) the lock assembly (90-93)  to unlock from a locked state. (Figs. 1, 5-7, 10; Col. 3, 10-16; Col. 4, Lines 13-27)
A biometric sensor (91) provided to the bag (10). (Figs. 5-7; Col. 4, Lines 13-27)
A microcontroller coupled to the biometric sensor (91) and the actuator (93), the microcontroller (60) being programmed (wherein the computer verifies fingerprint against an authorized user), to determine whether an input provided to the biometric sensor (91) corresponds with an authorized user and, if affirmative, activate the 15actuator (93) to allow the lock assembly (90-93) to achieve the unlocked state, and if negative, to not allow the lock assembly (90-93) to achieve the unlocked state. (Figs. 5-7, 10; Col. 3, Lines 20-30; Col. 4, Lines 13-27)

	Watkins, Jr. does not teach a rigid endoskeleton defining an interior space; an exterior covering disposed over the rigid endoskeleton; the rigid endoskeleton comprising: a horizontally-extending base member; a horizontally-extending top member; and a plurality of transverse members extending between the top member and the base member; or a covering over the entirety of the exoskeleton; or a lock assembly coupled to the endoskeleton and arranged to prevent access to the interior space when the lock assembly is in a locked state, wherein the lock assembly includes a handle. 

	With regard to the endoskeleton, Sher further teaches a luggage with a rigid endoskeleton (20) defining an interior space (as seen in Figure 2); the rigid endoskeleton comprising: a horizontally-extending base member (50); a horizontally extending top member (40); and a plurality of transverse members (100) extending between the top member (40) and the base member (40); and an exterior covering (100 in Modified Figure 7 below) disposed over an entirety (as seen in Figure 7) the rigid endoskeleton (20). (Figs. 2-7; Col. 1; Lines 65-66; Col. 2, Lines 1-23)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., and provide for the frame to be comprised of a rigid endoskeleton as taught by Sher. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a handbag with a rigid endoskeleton in order to enhance its durability, improve its theft resistance, and provide for a handbag that reliable sustains its shape.

	With regard to the lock being attached to the endoskeleton, Zibkoff Knoll further teaches a handbag (100) with lock assembly (25) coupled to the endoskeleton (wherein (20) and (30) comprise a frame that is entirely covered when the luggage is in a closed state as seen in Figures 1 and 5) and arranged to prevent access to the interior space (wherein Zibkoff Knoll teaches “the inside of the handbag (100) so as to be accessible only when the main compartment of the handbag is opened”) when the lock assembly is in a locked state, wherein the lock assembly includes a handle (21). (Figs. 1, 5, 6; [0029], [0038])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for a lock assembly attached to the endoskeleton as taught by Zibkoff Knoll. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the lock assembly to be attached to the rigid frame as it enhances the durability and security of the handbag by embedding it within the rigid structure of the frame. 



    PNG
    media_image1.png
    512
    445
    media_image1.png
    Greyscale









	Regarding Claim 2, Watkins, Jr. further teaches wherein the bag is configured as a purse. (Figs. 1-2. 5; Col. 4, Line 13)

	Regarding Claim 7, Watkins, Jr. further comprising a power source (76) coupled to the microcontroller (60), wherein the power source is a battery (76). (DC connection from battery to microcontroller as seen in Figs. 4, 10). (Figs. 4, 10; Col. 3, Lines 60-62)

	Regarding Claim 12, Watkins, Jr. further teaches wherein the biometric sensor (92) is a finger print scanner (92). (Figs. 5-7; Col. 4, Lines 13-27)

	Regarding Claim 14, Watkins, Jr. further teaches wherein the lock assembly includes a lock state sensor (20) coupled to the microcontroller (60). (Wherein the controller can detect an unlocked state in the Hall-effect sensor, thereby triggering an alarm). (Figs. 1, 4; Col. 3, Lines 45-51)

	Regarding Claim 15, Watkins, Jr. further teaches wherein the lock state sensor (20) is a photoreceptor or a proximity sensor (20). (Wherein a sensor utilizing the Hall-effect is a proximity sensor). (Figs. 1, 4; Col. 3, Lines 45-51)

	Regarding Claim 17, Watkins, Jr. further teaches an audible panic alarm (8) coupled to the microcontroller (60). (Figs. 1, 2, 4, 10; Col. 3, Lines 45-51)

Claims 3, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins, Jr. (US 8847760 B1), in view of Sher (US 6131713 A), further in view of Zibkoff Knoll (US 20160198827 A1), and further in view of Bryan (US 20040090773 A1).

	Regarding Claim 3, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 1 above except; further including a shoulder strap, the shoulder strap comprising a first end coupled to the rigid endoskeleton and an opposing second end coupled to the rigid endoskeleton.
	Bryan further teaches a bag (10) further including a shoulder strap (100), the shoulder strap (100) comprising a first end (101) coupled to the rigid endoskeleton (frame (90)) and an opposing second end (102) coupled to the rigid endoskeleton (90). (Fig. 13; [0075])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide the straps being attached to the frame as taught by Bryan. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the straps to be attached to the frame in order enhance the security of the bag by attaching the straps to a rigid component of the purse, thus preserving a more consistent decoupling force for a tampered strap to trigger the alarm system.

	Regarding Claim 4, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 3 above except; wherein at least one of the first and second ends is coupled to the rigid 25endoskeleton via a force sensitive shoulder strap connector, the connector configured to decouple when a force above a preset threshold is applied to the shoulder strap.
	Wherein Watkins, Jr. teaches wherein at least one of the first and second ends of a strap (7) are connected to a force sensitive (32) shoulder strap connecter (54). (Figs. 1-2, 5, 9, 10; Col. 3, Lines 31-44)
	Bryan further teaches wherein at least one of the first and second ends of a strap (14) is coupled (101, 102) to the rigid 25endoskeleton (90) via a force sensitive shoulder strap connector (101, 102), the connector configured to decouple when a force above a preset threshold (releasing ball (104) from socket connector (103)) is applied to the shoulder strap (14). (Fig. 13-13a; [0066], [0075], [0086])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the force detection strap of the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for the detachable strap attached to an endoskeleton as taught by Bryan. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the strap system of Watkins, Jr., for the strap alarm system of Bryan, in order to protect the owner of the purse during a mugging or purse snatching.

	Regarding Claim 16, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 1 above except; further comprising a global positioning system (GPS) decoder coupled to a wireless transponder and the microcontroller, wherein the microcontroller is further 15programmed to cause the wireless transponder to broadcast the GPS location coordinates of the bag.
	Wherein Watkins, Jr. teaches a bag (1) with a microcontroller (60). Figs. 1, 4; Col. 3, Lines 10-30)
	Bryan further teaches further comprising a global positioning system (GPS) decoder (322) coupled to a wireless transponder (340) and the microcontroller (as seen in fig. 36), wherein the microcontroller is further 15programmed (wherein Bryan teaches GPS location is broadcast when the alarm is triggered) to cause the wireless transponder (340) to broadcast the GPS location coordinates of the bag (10). (Fig. 36, [0116], [0125])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for implementing a wireless GPS relay as taught by Bryan. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a GPS transponder that can wireless broadcast the bags location, in order for the owner of the bag to identify the location of the bag in event of misplacing it or theft.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins, Jr. (US 8847760 B1), to claim 1 above, in view of Sher (US 6131713 A), further in view of Zibkoff Knoll (US 20160198827 A1), and further in view of Lin (US 6260680 B1).
	
	Regarding Claim 5, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the horizontally-extending base member comprises: a planar base plate; 16WO 2019/014504PCT/US2018/041910and the plurality of transverse members comprise a plurality of rigid cables.
	Wherein Sher teaches a planar base plate (50), and plurality of transverse members (100). (Figs. 2-7; Col. 1; Lines 65-66; Col. 2, Lines 1-23)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., and provide for the frame to be comprised of a rigid endoskeleton as taught by Sher. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a handbag with a rigid endoskeleton in order to enhance its durability, improve its theft resistance, and provide for a handbag that reliable sustains its shape.
	Lin further teaches utilizing steel cable (11) for a frame member. (Fig. 1, Col. 3, Lines 15-18)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., in view of Sher, modified above, and substitute the wire frame for a cable frame as taught by Lin. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a wire frame for a steel cable frame in order to enhance the rigidity and durability of the purse in order to improve its integrity and resistance to theft.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins, Jr. (US 8847760 B1), in view of Sher (US 6131713 A), further in view of Zibkoff Knoll (US 20160198827 A1), and further in view of Hai et al. (US 20100243114 A1).

	Regarding Claim 6, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 1 above except;  further comprising a slash-resistant inner lining provided to the interior space of the endoskeleton.
	Wherein Sher teaches an interior space comprising an endoskeleton (20). (Figs. 2-7; Col. 1; Lines 65-66; Col. 2, Lines 1-23).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., and provide for the frame to be comprised of a rigid endoskeleton as taught by Sher. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a handbag with a rigid endoskeleton in order to enhance its durability, improve its theft resistance, and provide for a handbag that reliable sustains its shape.
	Hai et al. further teaches a handbag (20) further comprising a slash-resistant inner lining (62) provided to the interior space. (Fig. 2; [0032])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., in view of Sher, modified above, and provide for a slash-resistant interior liner as taught by Hai et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine a slash-resistant liner with an endoskeleton for a handbag, in order to further enhance the bags resistance from unauthorized entry by a thief or burglar.

Claim 8, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over over Watkins, Jr. (US 8847760 B1), as applied to claim 7 above, in view of Sher (US 6131713 A), further in view of Zibkoff Knoll (US 20160198827 A1), and further in view of Scarmozzino (US 20120299528 A1).

	Regarding Claim 8, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 7 above except; wherein the battery is configured for wireless charging.
	Scarmozzino further teaches wherein the battery (430) is configured for wireless charging (410). (Wherein Scarmozzino teaches the use of solar power to charge the battery.) (Figs. 1, 3; [0036])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for wireless charging as taught by Scarmozzino. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for wireless charging for the battery, in order to mitigate the users obligation to physically charge the battery to sustain an energized power source for the handbag features to function properly.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over over Watkins, Jr. (US 8847760 B1), as applied to claim 7 above, in view Sher (US 6131713 A), further in view of Zibkoff Knoll (US 20160198827 A1), and further in view of Berger et al. (US 20140311194 A1).

	Regarding Claim 9, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 1 above except;  wherein the lock assembly comprises: a lock body;  15a lock wheel, the lock wheel rotationally disposed at least partially within the lock body via a pivot pin; a push block disposed within the lock body and arranged with respect to the lock wheel such that the push block defines a rotational blocking position and a rotational permissive position;  20an actuator coupled to the push block to move the push block between the rotational blocking position and the rotational permissive position; and a handle coupled to the lock wheel so that the lock wheel can be manually rotated by the user from the unlocked position to the locked position.
	Berger et al. further teaches wherein a lock assembly comprises:
A lock body (10). (Figs. 1-7; [0060])  15
A lock wheel (32C), the lock wheel (32C) rotationally disposed at least partially within the lock body (10) via a pivot pin (24). (Figs. 4-5; [0065])
A push block (34) disposed within the lock body (10) and arranged with respect to the lock wheel (32C) such that the push block defines a rotational blocking position (38) and a rotational permissive position (when (34) is removed from (38)). (Figs. 4-5; [0065])  20
An actuator (22) coupled to the push block (34) to move the push block (34) between the rotational blocking position (38) and the rotational permissive position (when (34) is removed from (38)). (Figs. 4-5; [0065])  
A handle (12) coupled (32A-B) to the lock wheel (32C) so that the lock wheel (32C) can be manually rotated (wherein (12) can be rotated by levers (12, 12A) by the user from the unlocked position (38) to the locked position (when (34) is removed from (38)).

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for a lock assembly as taught by Berger et al. Wherein applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for an actuator that moves a push block from a locking cylinder, in order to unlock and permit the manipulation of the lock wheel in order for the user to access the bag.	

	Regarding Claim 11, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 9 above except; wherein the push block defines a head portion that is relatively thicker as compared to a tail portion thereof.
	Berger et al. further teaches wherein the push block (34) defines a head portion (34A) that is relatively thicker as compared to a tail portion (34B in Modified Figure 5 below) thereof. (Fig. 5; [0065])

    PNG
    media_image2.png
    729
    654
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    29
    156
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    25
    40
    media_image4.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: rect]	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., modified above, and the push block of the locking mechanism to have disparate thickness as taught by Berger et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a variation in thickness along the push block, in order to accommodate the space within the locking assembly for which the push block is utilized and not conflict with the rotation of the lock wheel. 










Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over over Watkins, Jr. (US 8847760 B1), as applied to claim 1 above, in view of Sher (US 6131713 A), further in view of Zibkoff Knoll (US 20160198827 A1), and further in view of Hammond et al. (US 20040012495 A).

	Regarding Claim 13, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the actuator is a solenoid.
	Hammond et al. further teaches a handbag (54) wherein the locking assembly (64, 66) actuator is a solenoid (76).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the actuator of the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for the actuator to be a solenoid as taught by Hammond et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a solenoid actuator as it can integrate with the circuitry of the bag to provide a consistent user controllable locking/unlocking mechanism.

Claim 18, so far it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over over Watkins, Jr. (US 8847760 B1), in view of Sher (US 6131713 A), and further in view of Berger et al. (US 20140311194 A1).

	Regarding Claim 18, Watkins, Jr. teaches a method of securing a bag against unauthorized access to a contents of the bag, the method comprising: 
Receiving a biometric input (92) from a user via a biometric sensor (92) that is provided to the bag (1). (Figs. 1, 5-7, 10; Col. 3, 10-16; Col. 4, Lines 13-27)
Determining whether the biometric input (92) provided to the biometric sensor (92) corresponds 25with an authorized user (wherein the microcontroller (60) performs verification). (Figs. 1, 5-7, 10; Col. 3, 10-16; Col. 4, Lines 13-27)
Activating an actuator (93) in the lock assembly (90-93) to place the lock assembly (90-93) into an unlocked state from a locked state. (Figs. 1, 5-7, 10; Col. 3, 10-16; Col. 4, Lines 13-27)

	Watkins, Jr. does not teach providing an endoskeleton to the interior of the bag; or and activating an actuator in the lock assembly to place the lock assembly into an unlocked state from a locked state by moving a push block which permits a lock wheel to rotate from a locked position to an unlocked position.
	With regard to the endoskeleton, Sher further teaches providing an endoskeleton (20) completely within the interior of the bag, the endoskeleton (20) comprising a top support member (40), a base member (50), and a plurality of transverse members (100) extending between the top support member (40) and the base member (50). (Figs. 2-7; Col. 1; Lines 65-66; Col. 2, Lines 1-23).

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., and provide for the frame to be comprised of a rigid endoskeleton as taught by Sher. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a handbag with a rigid endoskeleton in order to enhance its durability, improve its theft resistance, and provide for a handbag that reliable sustains its shape.

	With regard to the push block and lock wheel, Berger et al. further teaches activating an actuator ((22) utilizing a key) in the lock assembly (10) to place the lock assembly (10) into an unlocked state from a locked state by moving (withdrawing spring bias) a push block (34) which permits a lock wheel (32C) to rotate from a locked position (Fig. 4) to an unlocked position (Fig. 5). (Figs. 4-5; Col. 7, Lines 3-27)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for a lock assembly as taught by Berger et al. Wherein applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for an actuator that moves a push block from a locking cylinder, in order to unlock and permit the manipulation of the lock wheel in order for the user to access the bag.

Claims 19-20, so far they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Watkins, Jr. (US 8847760 B1), in view of Sher (US 6131713 A), further in view of Berger et al. (US 20140311194 A1), and further in view of Bryan (US 20040090773 A1).
	
	Regarding Claim 19, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 18 above except; further comprising triggering a panic alarm if a strap of the bag is uncoupled from the bag on at least one end of the strap.
	Watkins, Jr. further teaches an audible panic alarm (8) coupled to the microcontroller (60). (Figs. 1, 2, 4, 10; Col. 3, Lines 45-51)
	Bryan further teaches triggering a panic alarm (42) if a strap (14) of the bag (10) is uncoupled (releasing ball (104) from socket connector (103)) from the bag (10) on at least one end of the strap (14). (Figs. 2, 5, 13-13a; [0066], [0075])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the alarm triggering strap of the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for the detachable strap as taught by Bryan. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the strap system of Watkins, Jr., for the strap alarm system of Bryan, in order to protect the owner of the purse during a mugging or purse snatching.

	Regarding Claim 20, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 18 above except; further comprising broadcasting wirelessly a set of GPS 5coordinates for the bag by a transponder provided to the bag.
	Wherein Watkins, Jr. teaches a bag (1) with a microcontroller (60). Figs. 1, 4; Col. 3, Lines 10-30)
	Bryan further teaches further comprising a global positioning system (GPS) decoder (322) coupled to a wireless transponder (340) and the microcontroller (as seen in fig. 36), wherein the microcontroller is further 15programmed (wherein Bryan teaches GPS location is broadcast when the alarm is triggered) to cause the wireless transponder (340) to broadcast the GPS location coordinates of the bag (10). (Fig. 36, [0116], [0125])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for implementing a wireless GPS relay as taught by Bryan. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a GPS transponder that can wireless broadcast the bags location, in order for the owner of the bag to identify the location of the bag in event of misplacing it or theft.

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejections of antecedent claims 1 and 9 under 35 U.S.C. 103.

	Regarding Claim 10, The prior art of record, in view of the rejection set forth for claim 9 above, does not teach wherein the lock assembly further comprises a torsion spring coupled to the lock body and the lock wheel which is arranged to bias the wheel to turn from a locked position to an unlocked position when the push block is in the rotational permissive position. 
	Examiner notes that wherein Worrall (US 20020033607 A1) teaches a torsion spring (1-33) biasing a lock wheel (1-54), it is biasing the lock wheel to engage in a locking position. (Figs. 1-8, 1-9)

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Zenfel (US 17545 A), teaches a handbag with an endoskeleton and a lock.
Shwayder (US 1601047 A), teaches a handbag with an endoskeleton and a lock.
Fay (US 1155475 A), teaches luggage with an endoskeleton.
Godshaw et al. (US 20060118376 A1), teaches an endoskeleton for a bag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                          

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733